             Case 1:17-cv-02601-TWT Document 62 Filed 07/03/19 Page 1 of 5




                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION

DIANE JOHNSON AND
ANDRE JOHNSON,

            Plaintiffs,

v.
                                                                    CIVIL ACTION FILE
DEKALB COUNTY, GEORGIA,                                            NO. 1:17:CV-02601-TWT
OFFICER DERON FULTON, in
his individual capacity and
OFFICER JOHN BOWE, in
his individual capacity,

            Defendants.

                                                     NOTICE OF APPEAL

          COME NOW, OFFICER DERON FULTON, and OFFICER JOHN

BOWE in their individual capacities (collectively "Defendants"), by and through

their undersigned counsel, and file this Notice of Appeal.

                                                     NOTICE OF APPEAL

          Notice is hereby given that Defendants appeal to the United States Court of

Appeals for the Eleventh Circuit from the Order entered on June 7, 2019, denying

them qualified immunity with respect to the federal law claims asserted against them




 C:\Users\mstory\Desktop\Johnson - Notice of Appeal 7.3.19.docx
 9059-0012
        Case 1:17-cv-02601-TWT Document 62 Filed 07/03/19 Page 2 of 5




and official immunity under the Georgia Constitution with respect to the state law

claims asserted against them. (Doc. 59).

      In support of their Motion for Summary Judgment, Defendants contend that

they are entitled to qualified immunity as to Plaintiffs' constitutional claims brought

pursuant to 42 U.S.C. § 1983 and official immunity under the Georgia Constitution

as to Plaintiffs' state law claims. But in its Order, entered on June 7, 2019, the District

Court denied Defendants' Motion for Summary Judgement on Plaintiffs' § 1983

claims and held that Defendants are not entitled to qualified immunity. (Doc. 59).

The District Court likewise denied Defendants' Motion for Summary Judgment on

Plaintiffs' state law claims and held that they are not entitled to official immunity

pursuant to Article I, Section 2, Paragraph 9 of the Georgia Constitution. (Doc. 59).

      The Eleventh Circuit has jurisdiction to review the District Court's denial of

qualified immunity under 28 U.S.C. § 1291. Plumhoff v. Rickard, 572 U.S. 765,

771–73 (2014) (holding denial of qualified immunity at summary judgment is

properly appealed under 28 U.S.C. § 1291); see Stanley v. City of Dalton, 219 F.3d

1280, 1286–87 (11th Cir. 2000). The denial of official immunity is likewise subject

to immediate, interlocutory appeal. See Bailey v. Wheeler, 843 F.3d 473, 480 (11th

Cir. 2016) ("We have jurisdiction to review Wheeler's interlocutory appeal of the

district court's denial of qualified immunity and official immunity."); see also Black
       Case 1:17-cv-02601-TWT Document 62 Filed 07/03/19 Page 3 of 5




v. Wigginton, 811 F.3d 1259, 1265 (11th Cir. 2015) (reviewing on interlocutory

appeal the assertion of official immunity under Georgia law in conjunction with

qualified immunity).

      Respectfully submitted this 3rd day of July, 2019.

                                          HALL BOOTH SMITH, P.C.



                                          /s/ R. David Ware

                                          R. DAVID WARE
                                          Georgia Bar No. 737756
191 Peachtree Street, N.E.                RUSSELL A. BRITT
Suite 2900                                Georgia Bar No. 473664
Atlanta, GA 30303-1740                    PEARSON K. CUNNINGHAM
(404) 954-5000                            Georgia Bar No. 391024
(404) 954-5020 (fax)
dware@hallboothsmith.com                  Attorneys for Defendants Officers
rbritt@hallboothsmith.com                 Deron Fulton and John Bowe
pcunningham@hallboothsmith.com
        Case 1:17-cv-02601-TWT Document 62 Filed 07/03/19 Page 4 of 5




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 DIANE JOHNSON AND
 ANDRE JOHNSON,

        Plaintiffs,

 v.
                                                        CIVIL ACTION FILE
 DEKALB COUNTY, GEORGIA,                               NO. 1:17:CV-02601-TWT
 OFFICER DERON FULTON, in
 his individual capacity and
 OFFICER JOHN BOWE, in
 his individual capacity,

        Defendants.

                              CERTIFICATE OF SERVICE

       I hereby certify that I have this day electronically filed the foregoing NOTICE

OF APPEAL with the Court using the CM/ECF System. Notice of this filing will

be sent to all parties indicated on the electronic filing receipt.

            Zack Greenamyre                             Jeffrey R. Filipovits
         Mitchell & Shapiro LLP                      Filipovits Law Firm, PC
      3490 Piedmont Road, Suite 650                2900 Chamblee -Tucker Road
            Atlanta, GA 30305                                 Building 1
        zack@mitchellshapiro.com                         Atlanta, GA 30341
                                                      jrfilipovits@gmail.com
      Case 1:17-cv-02601-TWT Document 62 Filed 07/03/19 Page 5 of 5




    This 3rd day of July, 2019.

                                     HALL BOOTH SMITH, P.C.



                                     /s/ R. David Ware

                                     R. DAVID WARE
191 Peachtree Street, N.E.
                                     Georgia Bar No. 737756
Suite 2900
                                     RUSSELL A. BRITT
Atlanta, GA 30303-1740
                                     Georgia Bar No. 473664
(404) 954-5000
                                     PEARSON K. CUNNINGHAM
(404) 954-5020 (fax)
                                     Georgia Bar No. 391024
dware@hallboothsmith.com
rbritt@hallboothsmith.com
                                     Attorneys for Defendants Officers
pcunningham@hallboothsmith.com
                                     Deron Fulton and John Bowe
